                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                       AT GREENEVILLE

       UNITED STATES OF AMERICA                    )
                                                   )
                           v.                      )   No.: 2:18-CR-86
                                                   )
       JUSTIN CHRISTOPHER SMITH                    )


                                             ORDER

        On the petition of the United States of America by J. Douglas Overbey, United States

 Attorney for the Eastern District of Tennessee,

        IT IS ORDERED that the Clerk of this Court be and hereby is instructed to issue a writ of

 habeas corpus ad testificandum to the Jailor, Washington County Detention Center at

 Jonesborough, Tennessee to bring CARLOS LOWE before this Court at Greeneville, Tennessee,

 on November 27, 2018, at 9:00 a.m., as a witness in the Jury Trial and to be returned to said

 Jailor, Washington County Detention Center as soon as he is no longer needed as a witness before

 the said Federal Court.

        And it is further ORDERED that in the event the Jailor, Washington County Detention

 Center, so elects, the United States Marshal for the Eastern District of Tennessee, or any duly

 authorized United States Marshal, is directed to receive said CARLOS LOWE into his custody

 and transport him to and from said Washington County Detention Center and this Court for the

 aforesaid purpose.


                                              APPROVED FOR ENTRY:


                                              s/ Clifton L. Corker
                                              CLIFTON L. CORKER
                                              U.S. Magistrate Judge




Case 2:18-cr-00086-RLJ-MCLC Document 21 Filed 11/08/18 Page 1 of 1 PageID #: 38
